Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3 and 5-25 of C. Osmundsen et al., US 16/461,989 (Nov. 22, 2017) are pending. Claims 21 and 24 are withdrawn as not directed to the elected invention.  Claims 1, 3, 5-20, 22, 23 and 25 are under examination and stand rejected.  

Election/Restrictions 

Applicant's previously elected Group (I) (now claims 1, 3, 5-20, 22, 23 and 25), without traverse in the Reply to Restriction Requirement filed March 13, 2020.  Claims 21 and 24 to the non-elected invention of Group (II) stands withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1, 3, 5, 6, 8-20, 22, 23 and 25 under 35 U.S.C. 103 as being unpatentable over Saitou et al., JP S5346916 A (April 27, 1978) (“Saitou”) in view of T. Mallat et al., 19 Catalysts Today, 247-284 (1994) (“Mallat”) and P. Majerski et al., US 7,094,932 (2006) (“Majerski”) is maintained for the reasons given in the previous Office action.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou, Mallat, and Majerski as above in further view of S. Biella et al., 197 Journal of Molecular Catalyst A: Chemical, 207-221 (2003) (“Biella”).  

The Instant Claims

The instant claims are directed to the oxidation of glycolaldehyde over a platinum or palladium catalysts to produce glycolic acid.  Independent claim 1 is summarized below.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The Prior Art

Saitou et al., JP S5346916 A (April 27, 1978) (“Saitou”)

Saitou teaches that glycolic acid (hydroxyacetic acid) is widely used in applications such as boiler plate washing, plating pre-treatment agents, metal detergents and tanning agents.  Saitou at page 1, lines 27-31.  Saitou discloses a selective and direct preparation of highly pure hydroxyacetic acid in high yield by oxidizing an aqueous solution of ethylene glycol with oxygen using platinum-carbon catalyst at 20 to 80 °C.  Saitou uses the same catalyst and moderate conditions as in the instant claim 1.  




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Saitou Example 1, teaches that the glycolic acid is isolated by filtering the catalyst to provide a colorless filtrate, which is evaporated to provide crystalline glycolic acid.  Saitou at page 7, lines 1-10.  Such evaporation necessarily results in a precipitation of product during the course of the evaporation (see instant claims 17-18).  

Thus, Saitou discloses selective oxidation of an alcohol function to a carboxylic acid using a Pt catalyst on an active carbon support, using air/oxygen as an oxidation agent and water as a solvent.  Saitou differs from the instantly claimed process in that Saitou oxidizes ethylene glycol to provide glycolic acid, whereas the instant claims are directed to the oxidation of glycolaldehyde to glycolic acid.  

T. Mallat et al., 19 Catalysts Today, 247-284 (1994) (“Mallat”) 

Mallat teaches that both alcohols and aldehydes can be oxidized using Pt or Pd metal catalysts to form the corresponding organic acids.  Mallat teaches that reaction of alcohols to acids proceeds through the aldehyde intermediate.  Mallat at page 250, eq. (1).  In Table 1, Mallat provides a number of examples of alcohol to acid oxidations using either Pt or Pd metal catalysts.  Mallat at page 251, Table 1.  Significantly, Mallat teaches that aldehyde groups are attacked preferentially to primary alcohol groups.  Mallat at page 252 (2.2.2).  Note that in this regard, the instantly claimed process is directed to the selective oxidation of an aldehyde function over a primary alcohol function.  Thus, one of ordinary skill in the art would understand that Saitou’s above oxidation process of 

P. Majerski et al., US 7,094,932 (2006) (“Majerski”) 

Majerski teaches that glycolaldehyde is a well-known and desirable compound that is a useful intermediate for the preparation of other valuable products.  Majerski at col. 1, lines 15-20.  Majerski teaches a method of production of glycolaldehyde by the hydrous thermolysis of sugars with high selectivity and specificity consisting of atomizing an aqueous sugar solution containing from 25 to 99% as a fine mist into a reactor at a temperature of between 500 and 600° C, wherein The resulting vapourous product is condensed in a surface condenser with optional heat recovery and finally filtered to give the product solution.  Majerski at col. 5, lines 1-20.  

Significantly, Majerski teaches that intended that the glycolaldehyde-rich condensates obtained by the present process may be used directly in various applications although it may be desirable to reduce the color even further.  Majerski at col. 12, lines 5-10.  

In Example 1, Majerski teaches that an aqueous solution of glucose is subjected to hydrous thermolysis in the apparatus described in FIG.1.  Majerski at col. 7, lines 1-20.  Majerski teaches that the yield of glycolaldehyde was highest at 528 °C. where it was 55% on an anhydrous glucose basis.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


As such, Majerski teaches a feed of glycolaldehyde prepared by the thermal fragmentation of a carbohydrate to provide a C1-C3 oxygenate mixture that comprises glycolaldehyde (21.45%), glyoxal (1.41 wt%), formaldehyde (1.66 wt%), and acetol (0.67 wt%).  

The Majerski Example 1 glycolaldehyde feed meets the claim 1 limitation of:

obtaining a C1-C3 oxygenate mixture, wherein the C1-C3 oxygenate mixture originates from thermal fragmentation of at least one carbohydrate, wherein the C1-C3 oxygenate mixture comprises at least 10 wt% glycolaldehyde, at least 0.1 wt% formaldehyde, and at least one of the following: pyruvaldehyde, acetol, and/or glyoxal

The Majerski Example 1 glycolaldehyde feed also meets the claim 3 limitation of:

wherein the C1-C3 oxygenate mixture comprises at least one of the following: pyruvaldehyde in an amount of 0.1-80 wt/wt%, acetol in an amount of 0.1-80 wt/wt% and/or glyoxal in an amount of 0.1-80 wt/wt%.


S. Biella et al., 197 Journal of Molecular Catalyst A: Chemical, 207-221 (2003) (“Biella”)

Biella teaches that gold on carbon oxidizes aldehydes to carboxylic acids in water solution under mild conditions without loss of activity on recycling.  Biella at Abstract.  Biella teaches oxidation of n-propanal, n-butanal, and 2-methyl-propanal in water, using O2 as the oxidant to the corresponding carboxylic acids with either of Au/C or Pt/C.  Biella at page 209 (Table 1); Id. at page 208 (2.4 “Oxidation procedures”).  Biella reports that for the oxidation, gold on carbon is as active as platinum on carbon, converting about 90% of the substrate in 2 h.  Biella at page 209, col. 2 (see also Table 1 and Fig. 1).  Biella concludes that gold on carbon showed good activity in oxidizing aldehydes in water solution and, contrary to Pt/C, there was no deactivation of the catalyst on recycling. In water solvent, almost all the tested aldehydes are oxidized, the reaction rate depending on the nature of substrate.  Biella at page 211.  

Claims 1, 3, 5-6, 8-20, 22, 23 and 25 Are Obvious Over Saitou in Further View of Mallat and Majerski

Claims 1, 3, 5-6, 8-20, 22, 23 and 25 are obvious in view of the combination of Saitou, Mallet, and Majerski.  The combination of Mallat and Saitou fairly teaches one of ordinary skill in the art that the Saitou reaction likely proceeds through glycolaldehyde as an intermediate, as summarized below.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


That is, Mallat teaches that reaction of alcohols to acids proceeds through the aldehyde intermediate and that aldehyde groups are attacked preferentially to primary alcohol groups.  Mallat at page 250, eq. (1); Mallat at page 252 (2.2.2).  

Respecting instant claims 1, 3, 5-6, 8-10, 12, 13, 16, 17, 22 and 23, it would be obvious to one of ordinary skill in the art to subject the Majerski’s glycolaldehyde feed stock (a C1-C3 oxygenate mixture that originates from the thermolysis/thermal fragmentation of glucose (a monosaccharide) and that additionally comprises glyoxal (1.41 wt%), formaldehyde (1.66 wt%), and acetol (0.67 wt%)) directly to the oxidation conditions of Saitou’s Example 1 or 2 (so as to arrive at the instantly claimed processes).  One of ordinary skill in the art would by motivated with a reasonable likelihood of success in view of Mallat’s teachings that glycolaldehyde is the likely intermediate of the Saitou ethylene glycol oxidation, which intermediate undergoes further oxidation to form glycolic acid and that aldehyde groups are attacked preferentially over primary alcohol groups.  One of ordinary skill in the art is further motivated by Majerski’s teachings that his glycolaldehyde 

Claim 11, is obvious over the above reference combination for the following reasons.  Note that claim 11 is not limited to a continuous process.  It is noted that continuous process are included within non-elected Group (II).  See Restriction issued on March 9, 2020.  Saitou Example 1 (Saitou at page 7) charges 186 g of ethylene glycol per 5 g of active platinum to a reactor, which one of ordinary skill in the art would recognize as occurring within an hour.  As such, practice of the reference combination as set forth above teaches each and every limitation of instant claim 11.  C1-C3 oxygenate mixture is fed to the oxidation step at a rate of 0.4-400 g(glycolaldehyde)/(g(catalytically active metal)hr).  

Respecting instant claims 14 and 15, the molar ratio/partial pressure of oxidant are clearly result effective variables suitable for optimization.  Regarding instant claim 14, one of ordinary skill in the art would be motivated with a reasonable likelihood of success to use at least one molar equivalent of oxygen per mole of glycolaldehyde in order for the reaction to proceed to completion thereby meeting the molar range limitations of instant claim 14.  Respecting instant claim 15, Saitou teaches that “oxygen-containing gas is blown in at atmospheric pressure to 10 kg/cm2”, (Saitou at page 4, lines 5-15), which corresponds to a pressure of 1 bar to 9.8 bar and falls within the oxygen partial pressure range of instant claim 15.  A person of ordinary skill in the art is motivated to optimize within the oxygen pressure range taught by Saitou.  In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.  MPEP § 2144.05(I).  MPEP § 2144.05 (II); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382 (“The normal desire of scientists or artisans to improve upon what is already In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

Instant claims 18-20 are directed to the well-known, conventional technique of isolating an organic acid by forming and precipitating its basic salt form.  Application of this well-known technique to the isolation of glycolic acid (an organic acid) as instantly claimed would be obvious to one of ordinary skill in the art.  MPEP § 2106.05(d).  That such techniques are well-known and conventional is evidenced by F. Fulop et al., Practicals of Organic Chemistry, page 17 (5.2.2) (2015) (teaching reference directed to offer basic knowledge in experimental organic chemistry for students in pharmacy). MPEP § 2106.05(d)(I).  Again, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

The instant claim 25 yield recitation of 30-90% is clearly met by the cited reference combination.  That is, the Saitou process is disclosed to proceed in 85% yield, and since the Saitou process involves intermediate glycolaldehyde, one of ordinary skill in the art applying the process of Saitou to the glycolaldehyde feed of Majerski would inherently meet the instant claim limitation of 30% to 90% yield.  The fact that a certain result or characteristic may occur or be present in the prior art (in this a 30% tp 90% yield) is not sufficient to establish the inherency of that result or characteristic.  MPEP § 2112 (II).  However, once a reference teaching appears to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  MPEP § 2112 (V).  The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. MPEP § 2112 (V).  The burden of proof is similar to that required with respect to product-by-process claims. MPEP § 2112 (V) (citing In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  In the instant case, the Examiner has provided evidence or reasoning to show inherency of the 30% to 90% yield thereby shifting the burden to Applicant.  

Claim 7 Is Obvious Over Saitou in Further View of Mallat and Majerski as above in Further View of Biella

Claim 7 is obvious in view of the combination of Saitou, Mallet, and Majerski as above in further view of Biella because one of ordinary skill in the art is motivated with a reasonable likelihood of success to add catalytic gold to the Saitou Pt/C catalyst in view of Biella’s teaching that catalytic gold (Au/C) is comparable in activity to Pt/C as a catalyst for oxidation of aldehydes to carboxylic acids in water using O2 as an oxidizing agent with no deactivation.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  MPEP § 2144.06(II) (citing In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).  

Applicant’s Argument

Applicant argues that a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.  Applicant argues that Majerski clearly relates to a method of glycolaldehyde production for culinary applications, e.g., imparting color to food preparations, such as food browning and that the simplest of word searches will demonstrate such.  Applicant’s argument is condensed to the proposition that Majerski itself (because it is directed to glycolaldehyde production for culinary applications) does not motivate one of ordinary skill to use the Majerski glycolaldehyde as a feed in the Saitou process.  In this respect, Applicant further argues that there is no teaching or suggestion that these Majerski glycolaldehyde mixtures are acceptable for use in other applications outside of the culinary field, much less so for use in oxidation reactions to produce glycolic acid.  Applicant concludes that as a result of a reading of Majerski as a whole, one skilled in the art is most certainly not motivated by Majerski's teachings to use the glycolaldehyde mixtures in oxidation reactions to produce glycolic acid.  



Glycolaldehyde (also known as hydroxyacetaldehyde) is a well-known and desirable compound that is a useful intermediate for the preparation of other valuable products.

Majerski at col. 1, lines 15-17.  But as correctly noted by Applicant, the majority of the Majerski recites uses for glycolaldehyde related to the food industry and food browning.  In any case, Majerski certainly does not in any way teach that glycolaldehyde is not suitable for use in the Saitou process.  MPEP § 2143.01(I); MPEP § 2145X(D)(2).  

These points being noted, Applicant’s argument is not considered persuasive for the following reasons.  Majerski is cited as simply providing a feed stream (source) of glycolaldehyde available to one of ordinary skill.  

Applicant is essentially arguing that one of ordinary skill in the art is not motivated to combine Majerski with Saitou and Mallat because Majerski primarily teaches glycolaldehyde for use in culinary applications.   However, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  MPEP § 2144(I).  The instant § 103 rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I)(A).  In the current case, Majerski teaches a feed stream of glycolaldehyde produced by the hydrous thermolysis of sugars with high selectivity.  Saitou and Mallat teach that glycolaldehyde can be converted to glycolic acid using the claimed catalyst.  Stated differently, Mallat teaches that glycolaldehyde can be used in place of Saitou’s ethylene glycol in the Saitou process to produce glycolic acid with a reasonable likelihood of success.  And based on the teachings of Mallat, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  MPEP § 2143(I)(A); MPEP § 2143(I)(A).  Again, Majerski is cited as simply providing a feed stream (source) of glycolaldehyde available to one of ordinary skill.  One 

Applicant further argues that formaldehyde is present in the Majerski product at 1.66 wt%, and that while 1.66 wt% may be reasonable for a culinary application, it is an extreme amount in the context of Saitou.  In this context Applicant argues that one skilled in the art would consider that Saitou at least inherently desires a "pure" feed (e.g., purified of formaldehyde).  This argument is not persuasive for the following reasons.  Applicant provides no evidence (e.g., declaration or literature references) that one of ordinary skill has any reason not to use a glycolaldehyde feed stream that comprises 1.66% of formaldehyde.  In fact, Applicant’s claims require the presence of formaldehyde.  In any case, the arguments of counsel cannot take the place of evidence in the record.  MPEP § MPEP 2145(I).  

Applicant further argues that according to Saitou, ethylene glycol is used as starting material. Applicant states that ethylene glycol is readily available and commonly used as a highly pure(> 99.9%) chemical.  This argument is not persuasive because the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  MPEP § 2145(X)(D)(1).  That is, even though there are other feed sources for use in the Saitou process, neither Saitou nor the art of record discourages the use of the Majerski glycolaldehyde in the Saitou process.  Again, Majerski is cited as simply providing a feed stream (source) of glycolaldehyde available to one of ordinary skill.  

Applicant further argues that Saitou specifically mentions that their product " ... contains no by-products such as acetic acid, formic acid or oxalic acid". Applicant argues that this is important according to Saitou as these byproducts are difficult to remove from glycolic acid. Under the rationale of the Office (that it is obvious that glycolaldehyde is oxidized to glycolic acid) it would also follow that glyoxaI is turned into oxalic acid and formaldehyde is turned into formic acid. Thus, the 1.66 wt% of formaldehyde in Majerski (as highlighted 

This argument is not considered persuasive because Applicant provides no evidence (e.g., declaration or literature references) for the assertions that:

“ . . . these byproducts are difficult to remove from glycolic acid. Under the rationale of the Office (that it is obvious that glycolaldehyde is oxidized to glycolic acid) it would also follow that glyoxaI is turned into oxalic acid and formaldehyde is turned into formic acid. Thus, the 1.66 wt% of formaldehyde in Majerski (as highlighted by the Office) would create significant formic acid, which is expressly excluded by Saitou

The arguments of counsel cannot take the place of evidence in the record.  MPEP § MPEP 2145(I).  Further, Saitou appears to indicate, just the opposite; i.e., that formaldehyde does not affect the reaction (or does not react under the process conditions), by way of the following teaching:

Although trace amounts of acetaldehyde, formaldehyde, and glycolaldehyde are mixed into this reaction solution, the reaction solutions contains no byproducts such as acetic acid, formic acid or oxalic acid, and after the catalyst has been filtered out, the reaction solution may be provided for use in many industrial applications as it is or after concentrating.  During concentration, acetaldehyde, and formaldehyde can be easily removed under reduced temperature and pressure . . .  

Saitou at page 4, lines 17-28.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

R. de Lima et al., 709 Journal of Electroanalytical Chemistry, 77-82 (2013) (“de Lima”)

Rejection of claim 22 under 35 U.S.C. 102(a)(1) as being clearly anticipated by R. de Lima et al., 709 Journal of Electroanalytical Chemistry, 77-82 (2013) (“de Lima”) is maintained for the reasons given in the previous Office action.  Reference de Lima discloses glycolic acid and instant claim 22 cannot be differentiated from de Lima based on the preparation process used.  That is, if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113; In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  

Applicant argues that without acquiescing to the rejection issued by the Office, Applicant has amended claim 22 to remove "obtainable”.  The rejection is maintained the amendment does not overcome the rejection.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113; In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  That is, even though the process used in claim 22 is different than that used to prepare de Lima’s glycolic acid, claim 22 is still anticipated under the specific law related to product-by-process claims.  MPEP § 2113.  

Withdrawal Claim Rejections - 35 USC § 112(a)

Upon reconsideration, rejection of claim 7 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn.  Claim 7 is directed to the method of claim 1 “wherein the metal-based catalyst further comprises catalytically active gold”.  

The only disclosure in the instant specification regarding the instant claim 7 recitation of palladium, platinum, or mixture thereof catalysts further comprising catalytically active gold is as follows.

In an embodiment, the metal-based catalyst further comprises catalytically active gold. In another embodiment, the metal-based catalyst does not comprise catalytically active gold.

Specification at page 8, lines 25-30.  

Embodiment 12. The method according to any one of embodiments 1-11, wherein the metal-based catalyst further comprises catalytically active gold. 

Embodiment 13. The method according to any one of embodiments 1-12, wherein the metal-based catalyst does not comprise catalytically active gold.

Specification at page 13, lines 3-6.  

However, information which is well known in the art need not be described in detail in the specification.  MPEP § (II)(A)(2).  Further searching revealed that the art does in fact disclose the use of Au/C as a catalyst to oxidize aldehydes to carboxylic acids.  See e.g., S. Biella et al., 197 Journal of Molecular Catalyst A: Chemical, 207-221 (2003) (“Biella”).  Although there is no art of record disclosing a combination of either Pt or Pd with Au as recited in claim 7 for use in such oxidations.  Nonetheless one of skill in the art could recognize that Applicant is in possession of the claim 7 combination catalyst as of the filing date based on the art’s disclosure of Au/C as an effective catalyst for the oxidation of aldehydes to carboxylic acids.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622